DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s after final claim amendments/arguments filed June 02, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claim 3 was canceled. Claims 1-2 and 4-21 are now renumbered as claims 1-20 are pending.	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1-2 and 4-21 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
7.	For claim 1, the examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “receiving a third LSA packet, wherein the third LSA packet carries first ACL editing information and editing the first ACL information of the first network device according to the first ACL editing information” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
For claims 4 and 9, the examiner notes that the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “parsing the first LSA packet to obtain first ACL information of the first network device, sending a second LSA packet to the first network device, wherein the second LSA packet comprises first ACL editing information, and wherein the first ACL editing information is used to edit ACL information of the first network device” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1, 4, and 9 with proper motivation at or before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon:
US 2018/0091518A1: The present disclosure provides a method, an apparatus, and a system for collecting an access control list. A second network device receives a first LSA packet flooded by a first network device, where the first LSA packet includes a first network device identifier and first ACL information, and the first network device and the second network device belong to a same IGP area; and sends an extended first BGP-LS packet to a controller, where the extended first BGP-LS packet includes the first network device identifier and the first ACL information, so that the controller can collect ACL information of the first network device and manage the ACL information of the first network device. Abstract.
	11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438